Exhibit 10.01
(CADENCE LOGO) [f58675f5867500.gif]
Agreement No.: MICA-11VINCENT0209
Effective Date of Agreement: 02-09-2011
MASTER INDIVIDUAL
CONSULTING AGREEMENT
between
CADENCE DESIGN SYSTEMS, INC.
and
ALBERTO SANGIOVANNI-VINCENTELLI, Ph.D.
This agreement is a Master Agreement. As such, it is intended to be put into
place once with the consulting party. Thereafter, as more consulting activity is
desired by Cadence with the consulting party, additional schedules are written
up, signed by the parties and filed with the Master Agreement.

 



--------------------------------------------------------------------------------



 



(CADENCE LOGO) [f58675f5867500.gif]
MASTER INDIVIDUAL
CONSULTING AGREEMENT
This Master Individual Consulting Agreement (this “Agreement”) is entered into
as of the last date signed by the parties below (the “Effective Date”), between
Cadence Design Systems, Inc., a Delaware corporation, located at 2655 Seely
Avenue, San Jose, CA 95134 (“Cadence”), and Alberto Sangiovanni-Vincentelli,
Ph.D. (the “Consultant”). Cadence and Consultant are each referred to as a
“party” and collectively, as the “parties”.
In consideration of the mutual promises set forth herein, the parties hereby
agree as follows:
1. Consultancy.
1.1 Consulting Period.
Consultant will serve as a consultant to Cadence for a period commencing on the
Effective Date and concluding on the date this Agreement is terminated as set
forth herein (the “Consulting Period”). This Agreement may be terminated at will
by either party for any reason or no reason upon thirty (30) days prior written
notice to the other party. Termination of this Agreement will terminate all
Schedule(s) then in effect.
1.2 Schedules.
The initial Schedule is attached hereto as Exhibit A (“Schedule”). Additional
Schedules may be attached to include other Work that the parties agree
Consultant will provide to Cadence. The Schedule(s) may be amended from time to
time by mutual written consent of the parties.
2. Duties of Consultant.
2.1 Scope of Work.
Consultant will perform the services and deliver the deliverables set forth in
the applicable Schedule (collectively, the “Work”). Consultant will perform the
Work in accordance with the provisions of this Agreement and the applicable
Schedule. Consultant will determine the manner and means by which the Work is
accomplished.
2.2 Work Rules, Availability.
Consultant will abide by the rules and policies of Cadence while working on
Cadence’s premises. In connection with the Work provided hereunder, Consultant
may require access to the Cadence facilities and network. If such access is
required, Cadence will provide the terms and conditions required for such
access. At any time, Cadence may audit Consultant’s security policies and
procedures regarding the access and use of any confidential or proprietary
materials and systems of Cadence.
3. Compliance With Laws.
Consultant will comply with all applicable federal, state and local laws and
regulations, and foreign laws and regulations, including without limitation,
immigration, health and safety, anti-bribery and anti-corruption and workers’
compensation laws in the performance of the Work hereunder.
4. Project Management.
4.1 Progress Reports and Meetings.
If the Cadence Chief Executive Officer (“CEO”) requests, Consultant will
participate in status meetings with the CEO or his designee to review the status
and progress of the Work.
5. Other Affiliations.
5.1 Existing Agreements Do Not Conflict.
Consultant represents that Consultant is not prevented by any existing agreement
or in any other way from entering into this Agreement and performing in
accordance with this Agreement and the applicable Schedule(s).
5.2 Conflict of Interest.
Consultant warrants that Consultant is not obligated under any other agreement
which would conflict with or adversely affect Cadence’s rights or Consultant’s
duties under this Agreement or applicable Schedule, other than those expressly
identified in an attachment. Cadence understands and agrees that during the
Consulting Period, Consultant may be retained by other companies, corporations,
and/or commercial enterprises which do not compete with Cadence and are not
engaged in the design, development, manufacture or marketing of products similar
to those of Cadence. During the Consulting Period, Consultant agrees that
Consultant will not own, manage, operate, control, enable (whether by license,
sublicense, assignment or otherwise), participate in or be connected as a
securityholder, director, officer, employee, partner, member, lender, guarantor
or advisor of or consultant to, or perform services for any companies,
corporations, and/or commercial enterprises other than Cadence which will be
engaged in the research, design, development, manufacture or marketing of
electronic design automation software, electronic design verification and
emulation hardware and commercial electronic design and/or maintenance services
without the prior written consent of Cadence.
5.3 Segregation of Work.
Except to the extent permitted under valid and enforceable agreements,
Consultant will not use, disclose or deliver any proprietary or confidential
information of any third party in dealings with Cadence or in performing the
Work hereunder. Consultant agrees to use its best efforts to segregate Work done
under this Agreement from all work done at, or for, any such other person,
company, corporation, and/or other commercial enterprise. In any dealings with
any such other person, company, corporation, and/or commercial enterprise,
Consultant will protect and guard Cadence’s Confidential

2



--------------------------------------------------------------------------------



 



Information (as defined herein) in accordance with the terms of this Agreement.
6. Compensation.
6.1 Payment by Cadence.
Cadence agrees to pay Consultant and Consultant agrees to accept for all Work
hereunder consulting fees (the “Consulting Fees”) as set forth in the applicable
Schedule. In no event will Consultant be entitled to any fringe benefits
available to employees of Cadence. Consultant waives any rights Consultant may
now or in the future have in such fringe benefits even if Consultant is later
deemed “a common law employee” by any legislative, administrative or judicial
entity.
6.2 Reimbursement for Costs/Expenses.
Consultant agrees to obtain reimbursement and Cadence agrees to reimburse for
reasonable and necessary out-of-pocket costs and expenses actually incurred by
Consultant in performance of the Work pursuant to the Cadence Directors Travel
Policy and Procedures. Reimbursement will be made within forty-five (45) days
after submission to Cadence of the last of adequate and appropriate
documentation of such costs and expenses.
6.3 Payment for Services.
Invoicing by Consultant will include all Work rendered and expenses incurred by
Consultant during the period invoiced for payment.
6.4. Intentionally Omitted.
6.5 Taxes and Other Benefits.
Consultant acknowledges and agrees that it will be Consultant’s obligation to
formally report as its income all compensation received by Consultant from
Cadence for Consultant’s services.
6.6 Accounting Records.
Consultant will maintain complete and accurate accounting records to
substantiate Consultant’s charges and expenses and will retain such records for
a period of at least one (1) year from the date of final payment made under the
applicable Schedule.
7. Confidentiality.
Consultant’s Work for Cadence creates a relationship of trust and confidence
between Cadence and Consultant, and will not contain or disclose Cadence’s or
any third party’s trade secrets.
7.1 Confidential Information.
“Confidential Information” as used herein includes marketing plans, product
plans, business strategies, financial information, forecasts, personnel
information, customer lists, trade secrets, other non-public technical or
business information or third party information made available to Consultant,
whether in writing or given to or obtained by Consultant orally through any
means which Consultant knows or has reason to know Cadence expects Consultant to
treat as confidential for any purpose.
7.2 Standard of Care.
During the Consulting Period, Consultant agrees to (i) protect the disclosed
Confidential Information by using the same degree of care, but no less than a
reasonable degree of care, as it uses to safeguard its own confidential or
proprietary information of a like nature from unauthorized use, disclosure, or
dissemination, (ii) not copy, distribute or disseminate any of the Confidential
Information to any unauthorized persons or entities without Cadence’s express
prior written consent, and (iii) limit access to the Confidential Information to
only those authorized individuals having a need to know.
7.3 Exemptions.
Consultant’s obligations hereunder will not apply, or will cease to apply, to
that Confidential Information which Consultant can establish: (i) was in the
public domain by acts not attributable to Consultant or otherwise available to
the public other than by breach of this Agreement; (ii) was rightfully in
possession of Consultant prior to receiving it from Cadence; (iii) becomes
available to Consultant from a source other than Cadence who is in rightful
possession with the lawful right to provide it to Consultant; (iv) is
independently developed by Consultant without use of or reference to the
Confidential Information; or (v) is otherwise agreed in writing to be no longer
considered otherwise restricted by Cadence.
7.4 Mandatory Disclosure Exemptions.
Nothing herein will restrict Consultant’s right to disclose the Confidential
Information where such disclosure is required by written order of a judicial,
legislative, or administrative authority of competent jurisdiction provided,
however that, in each case, Consultant will first notify Cadence of such need or
requirement and cooperate with Cadence in limiting the scope of the proposed
disclosure.
7.5 Return of Materials.
Upon three (3) calendar days after Consultant’s receipt of Cadence’s request,
all of Cadence’s Confidential Information in Consultant’s possession or control
will be returned to Cadence or destroyed by Consultant and Consultant will
certify the same in writing.
7.6 Continuing Obligations.
After the Consulting Period, Consultant has a continuing obligation to maintain
the confidentiality of Cadence’s Confidential Information. In addition,
Sections 6.5, 6.6, 7, 8, 11, 12, 15, 18, and 19 will survive the termination of
the Consulting Period.
7.7 No Rights or Licenses Extended.
No rights or licenses, either express or implied, are granted hereunder by one
to the other as to any patents or patent applications, copyrights, trademarks,
trade secrets, or other intellectual property now or hereafter acquired,
developed, or controlled. Cadence retains all rights and remedies afforded under
all U.S. and foreign patent, copyright, trade secret, and other applicable laws
for protecting confidential, proprietary, or trade secret information.

3



--------------------------------------------------------------------------------



 



7.8 Transfer Restrictions.
Consultant will not transfer any disclosed information received hereunder to any
country prohibited from obtaining such data according to any national export
regulation without first obtaining all valid export licenses and authorizations.
8. Indemnity.
Consultant agrees to defend at its own cost and expense any claim or action
against Cadence, its directors, officers and/or employees, for actual or alleged
infringement of any patent, copyright or other property right (including, but
not limited to, misappropriation of trade secrets) based on any software,
program, service and/or other materials delivered or furnished to Cadence by
Consultant. Consultant further agrees to defend, indemnify and hold Cadence, its
subsidiaries and/or affiliated companies, and their respective directors,
officers and/or employees, harmless from and against any and all liabilities,
damages, losses, and expenses associated with such claim or action.
9. Independent Contractor.
Consultant will be an independent contractor with respect to Cadence and will
not be a representative or agent of Cadence. Consultant agrees that Consultant
is not an employee of Cadence for any purpose.
10. Intentionally Omitted.
11. Notice.
Any notice to be delivered pursuant to this Agreement will be in writing and
will be deemed delivered upon service, if served personally, or three days after
deposit in the United States Mail, if mailed by first class mail, postage
prepaid, registered or certified with return receipt requested, and addressed to
the other party at the following address, or such address as may be designated
in accordance herewith:
To Cadence at:
CADENCE DESIGN SYSTEMS, INC.
Office of the General Counsel
2655 Seely Avenue, Building 5
San Jose, CA 95134
To Consultant at:
     As set forth in the applicable Schedule.
12. Injunctive Relief.
Consultant acknowledges that disclosure or unauthorized use of any Confidential
Information by Consultant will cause irreparable harm to Cadence, its
subsidiaries and/or affiliated companies. Accordingly, Cadence or such other
party may seek and obtain injunctive relief against the breach or threatened
breach of the foregoing undertakings, in addition to any other legal remedies
which may be available. Consultant acknowledges and agrees that the covenants
contained herein are necessary for the protection of legitimate interests of
Cadence.
13. Severability.
If a court finds any provision of this Agreement invalid or unenforceable as
applied to any circumstance, that provision will be enforced to the maximum
extent permitted by law, and the other provisions will remain in full force and
effect.
14. Binding Effect; No Assignment; Amendment.
This Agreement will be binding upon Consultant, and except as regards to
personal services, upon Consultant’s successors and assigns, and will inure to
the benefit of Cadence, its successors and assigns. This Agreement may not be
assigned by Consultant and any attempted assignment by Consultant will be void.
This Agreement may only be modified or amended by mutual written consent of the
parties.
15. Governing Law.
This Agreement will be governed and enforced in accordance with the laws of the
State of California.
16. Waiver.
A failure of either party to exercise any right provided for herein will not be
deemed to be a waiver of any other right existing hereunder.
17. Conduct Business Fairly. Consultant agrees to conduct business in a manner
that at all times reflects favorably upon the products and the good name,
goodwill and reputation of Cadence.
18. Entire Agreement.
This instrument and the attached Schedule(s) and Exhibits contain the entire
agreement of the parties relating to the subject matter hereof, and supersede
all prior and contemporaneous negotiations, correspondence, understanding and
agreements of the parties relating to the subject matter hereof.
19. Non-Solicitation. Consultant agrees that it will not, directly or
indirectly, solicit any Cadence employee to leave Cadence’s employ during the
Consulting Period and for two years after the expiration of the Consulting
Period.
— End of Terms —

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the
Effective Date.

         
CONSULTANT:
  CADENCE DESIGN SYSTEMS, INC.
 
        Signature:       /s/ Alberto Sangiovanni-Vincentelli   Signature:
    /s/ Lip-Bu Tan          
Name: Alberto Sangiovanni-Vincentelli, Ph.D.
  Name: Lip-Bu Tan
 
       
 
    Title: President & Chief Executive Officer
 
       
Date: February 9, 2011
  Date: February 9, 2011

5



--------------------------------------------------------------------------------



 



Agreement No.: MICA-11VINCENT0209
EXHIBIT A
SCHEDULE
ALL ITEMS BELOW MUST BE COMPLETELY FILLED IN. DO NOT LEAVE ANY BLANK.

1.   Name of Consultant: Alberto Sangiovanni-Vincentelli, Ph.D.   2.   Term of
Consulting Period for this Schedule:

         
 
  Start Date   End Date
 
  February 9, 2011   December, 31, 2011

    Either party may terminate this Schedule at any time without cause upon
thirty (30) days’ prior written notice to the other party.   4.   Duties of
Consultant:       Consultant is to provide technical expertise to Cadence to be
discussed and agreed to by the parties and identified in an Attachment to this
Schedule.       Consultant will provide quarterly updates and other reports, as
applicable and requested by the Chief Executive Officer of Cadence.   5.  
Project Manager to whom Consultant reports:       Lip-Bu Tan, President and
Chief Executive Officer of Cadence.   6.   Expected days of consulting to be
performed per month:       Not applicable   7.   Consulting Fees: $50,000, to be
invoiced by Consultant in quarterly payments of $12,500 at the end of each
quarter. Consulting fees will not exceed $50,000, not including valid
reimbursement for reasonable and necessary out-of-pocket costs and expenses
actually incurred by Consultant in performance of the Work that conform to the
Cadence Directors Travel Policy and Procedures.   8.   Is this a renewal
Schedule from a previous Agreement? YES o NO þ   9.   Cost Center:

         
CONSULTANT:
  CADENCE DESIGN SYSTEMS, INC.
 
       
Signature:
     /s/ Alberto Sangiovanni-Vincentelli   Signature:      /s/ Lip-Bu Tan
 
       
Name: Alberto Sangiovanni-Vincentelli, Ph.D.
  Name: Lip-Bu Tan
 
       
 
    Title: President & Chief Executive Officer
 
       
Date: February 9, 2011
  Date: February 9, 2011

6



--------------------------------------------------------------------------------



 



ATTACHMENT A
Consultant is to perform projects identified by the Chief Executive Officer of
Cadence, including but not limited to the following:

  •   Review and provide guidance and recommendations relating to Cadence’s
current and potential strategic directions and product line plans, based on
discussions with customers, industry and technology trend research and
experience in the industry.     •   Introduce Cadence to potential partners or
customers who are outside of “normal” interaction sphere.     •   Assist Cadence
in reviewing and recommending potential partners in product areas important to
Cadence.     •   Provide technical discussions or keynote addresses to third
parties as a representative of Cadence in industry, technical and government
events, including events with Cadence employees.

Consultant will provide quarterly updates and other reports, as applicable and
requested by the Chief Executive Officer of Cadence.

7



--------------------------------------------------------------------------------



 



ATTACHMENT B
Cadence acknowledges that Consultant presently serves as a member of the Board
of Directors of Accent International S.A., Advanced Laboratory on Embedded
System S.r.l, Sonics, Inc. and UPEK, Inc., and that continuing in such positions
in accordance with Cadence’s Code of Business Conduct, as it may be amended from
time to time, shall not be deemed to violate the covenants set forth above in
Section 5.2 of this Agreement. Furthermore, Consultant’s performance of his
academic duties as a professor of electrical engineering and computer science
shall not be deemed to violate the covenants set forth above in Section 5.2 of
this Agreement.

8